OFFICE   OF THE A'ITORNEY
                        GENERAL   OF TEXAS
                   AUBTIN
chapter Nl880             ta a lwgulationof          the
prrotioooi madfo%nh There18 nothing
in this        Oaaptev whiti pwhiblta              tha sale
OS wmtmeoptivaa 852 nakoa It a penal
offenseal088 the abowo qtmted portim
or Ilrt.       740,     P. 6. baa
                         OrrOot. YOU     that
will   ateto     that P. 6. aeta oirt
                          Art.     7Jh0,
oi&aln exwptianato ‘Mm offanra eon-
MoCed dth tha pnotioe ar lwwdtto.




       Awtiale          740,     Peaal     Code, aa amended, la aa rollowat

       .Wtbiag in thlll Ghaptetahall bo 80
aonatmted 88 to dlaadminate a&ainrt any
partiaular  school0~ ayataa or madhal
gmaotioe,  nw to 8rraot or lwit in any
way the appltaatian VP use .0r the prinolples,
tot&a,- OP teaohlngaor say ehmah in tha
tdtmtwti0tt 8ththe 8i0k 0~ msir0attjw
pnpr,   vithmtt th0 ore or q  b2g VP mtO2-m
rsamdy, pmvidod aanltary and wamnthe   lava
and squlAtiana are waplled witht and 3mnm.d
rwther, that all those 80 mlnlatwlng 0~ orfoe
fng 80 mfnfater            to the alok or suffering    by
prayer shall            refmln froa mlntal&ng      orfiaea,
exarptfor the pwpoao                     0r exwaiaingtha min-
alpl~a,        taneta,         or to8e.bIa88 or the 6huroh 0r
vhbh  they am bona ride aembora. The urovi-
aiona or thir Clmptardo not amlr to.dantiata,
guly qualified and mngiatorodunder the lava or
thiaaBtat0, who ooaf3ae their praatlae atriatlr
to dmtlat~;     no~ to duly liaeumed optomtrlata,
who aonfLna their   pnatiae   ltpiatly to optomtry
na deftned by at#utm$ PODto -888, who p-a-
ties nuraSng only, ‘DDTto du4 lleenaed ohiropo-
dlata, vha aonflnetheir     pwati00 atriatly  to
&ropo&y aa dt?iined by atatutei nOs to pulB*~~
                                                                   -_.
                                                                         419




                -9:'   (Underaowtng a4wa)

          We-t~oul~~JBIItbt~~~2nedpo~ic0
of thla artble  la an ateeption, 8Wtewgh     It   uamee at   the end
0r~~~~i~liat0ru6~tfolu,            thewholob0bge0dws.ad
ln Vernoni Amtotatad Penal~U6do88 'ewo9tlaua.R Znatead,
tt   aoama to ua to bo an inebaltut   a rwthe~ defbxltion or
                       * inX          to thoae *et out in Artlale

          Bat a aeriouaf4ueatlon rrlaea aa to whether. aaid
aentenuo la too vague and inbrrinih to defina a penal 0rm.80,
ao aa to me&t the mquiremmta or Artialea 1~8nd 6 or the ?elul
&de of 1925. Ihia qtoatlcnt appear8 to 0s 80 crloao that  vo
think it improperr0r ua to pa88 on It, wUhout  a pvaewnt
0r the @.n1~80r tMmbhl Armala.
                                        Yrowa very truly




                                                    w. R. Allen
                                                      Aaaiatant